—In a proceeding pursuant to CPLR 7510 to confirm an arbitration award, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated May 19, 1999, as granted the motion of the respondent Hempstead Union Free School District to vacate a judgment entered December 11, 1998, upon the arbitration award, in favor of the petitioner and against it in the principal sum of $68,696.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion to vacate is denied, and the judgment entered December 11, 1998, is reinstated.
The Supreme Court did not have authority to vacate the judgment in favor of the petitioner where the judgment was entered in accordance with a prior order of the same court confirming an arbitration award (see, CPLR 7514 [a]). The arguments advanced by the respondent did not constitute grounds for relief under either CPLR 5015 or pursuant to the Supreme Court’s inherent power to exercise control over its judgments (see, Matter of McKenna v County of Nassau, Off. of County Attorney, 61 NY2d 739; Matter of Nyack Hosp. v Prudential Prop. & Cas. Ins. Co., 148 AD2d 539; see also, Dubinsky v Rykowski, 266 AD2d 496). We also note that the re*617spondent failed to appeal from the prior order which confirmed the arbitration award. Friedmann, J. P., Krausman, Luciano and Schmidt, JJ., concur.